For the following reasons, I concur in the majority's disposition of appellant's assigned errors.
Initially, even if the jurisdictional priority rule may be invoked in actions assigned to different branches of the same court, I nonetheless find it inapplicable here because no action was pending before Judge Connor at the time the action was initiated and assigned to Judge Johnson.
Moreover, I agree that R.C. 1329.10(C) does not permit appellees to sue a trade name only and then enforce the judgment against the user of that name. Finally, appellees sued a non-entity, and under Patterson v. V  M Auto Body (1992), 63 Ohio St.3d 573, judgments against non-entities are invalid. Accordingly, I agree that the judgment of the trial court be reversed.